 1

 2

 3

 4

 5                            UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    JASON MERRYMAN,
                                                  NO: 1:15-CV-3014-TOR
 8                               Plaintiff,
                                                  ORDER GRANTING MOTION TO
 9          v.                                    ALTER JUDGMENT

10    CAROLYN W. COLVIN, Acting
      Commissioner of Social Security,
11
                                 Defendant.
12

13

14         BEFORE THE COURT is Plaintiff’s attorney D. James Tree’s Motion to

15   Alter Judgment (ECF No. 33). This matter was submitted for consideration

16   without oral argument. The Court has reviewed the briefing and the record herein,

17   and is fully informed.

18         Plaintiff requests the Court amend the Court’s Order Granting in Part

19   Plaintiff’s Motion for Section 406(b) Attorney Fees (ECF No. 33). In the Order

20   Granting Attorney Fees (ECF No. 33), the Court granted Mr. Tree’s request for



     ORDER GRANTING MOTION TO ALTER JUDGMENT ~ 1
 1   attorney fees in part. Mr. Tree requested the Court approve his fee request of

 2   twenty five percent of the past due benefits received for Title XVI benefits

 3   pursuant to 42 U.S.C. 406(b). The Commissioner had no objection to the request.

 4   ECF No. 32. The Court found Mr. Tree was only entitled to twenty five percent of

 5   the past due benefits received for Title II benefits, as Section 406(b) mentions a

 6   judgment under subchapter II, but not subchapter XVI. As a result, the Court

 7   accordingly awarded a fee of $2,581.51, instead of the requested amount of

 8   $3,700.51.

 9         Mr. Tree now requests the Court alter or amend the judgment pursuant to

10   Federal Rule of Civil Procedure 59(e). ECF No. 34. Mr. Tree explains that the

11   provisions regarding attorney fees found in Section 406 have been extended to SSI

12   benefits under subchapter XVI pursuant to 42 U.S.C. § 1383(d). The Court agrees

13   with Mr. Tree and finds the initial request of attorney fees in the amount of

14   $3,700.51 is recoverable pursuant to the contingency fee agreement under 42

15   U.S.C. §§ 406, 1383. The Court finds the fee reasonable for the reasons articulated

16   in the previous Order (ECF No. 33).

17         Accordingly, the Court finds Mr. Tree is entitled to attorney fees in the

18   amount of $3,700.51 pursuant to 42 U.S.C. §§ 406, 1383, and hereby amends its

19   previous judgment (ECF No. 33) pursuant to Rule 59(e). Allstate Ins. Co. v.

20   Herron, 634 F.3d 1101, 1111 (9th Cir. 2011) (“In general, there are four basic




     ORDER GRANTING MOTION TO ALTER JUDGMENT ~ 2
 1   grounds upon which a Rule 59(e) motion may be granted: (1) if such motion is

 2   necessary to correct manifest errors of law or fact upon which the judgment rests;

 3   (2) if such motion is necessary to present newly discovered or previously

 4   unavailable evidence; (3) if such motion is necessary to prevent manifest injustice;

 5   or (4) if the amendment is justified by an intervening change in controlling law.”).

 6   ACCORDINGLY, IT IS HEREBY ORDERED:

 7         1. Plaintiff’s Motion to Alter Judgement (ECF No. 34) is GRANTED. The

 8            Commissioner is directed to pay attorney fees in the amount of

 9            $3,700.51, to be deducted from Plaintiff’s award of past-due Social

10            Security disability benefits. See ECF No. 30-1 at 3.

11         2. The award shall be made payable directly to Plaintiff’s counsel D. James

12            Tree, and mailed to D. James Tree, 3711 Englewood Avenue, Yakima,

13            WA 98902.

14         The District Court Executive is hereby directed to enter this Order and

15   provide copies to counsel. The file shall remain CLOSED.

16         DATED October 9, 2018.

17

18                                   THOMAS O. RICE
                              Chief United States District Judge
19

20




     ORDER GRANTING MOTION TO ALTER JUDGMENT ~ 3
